Citation Nr: 1605600	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence exists sufficient to reopen a claim for entitlement to service connection for cardiomyopathy with resultant congestive heart failure, and if so, whether entitlement to service connection is warranted. 

2.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1973.
      
This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issues of (1) entitlement to service connection for cardiomyopathy with resultant congestive heart failure, and (2) Entitlement to service connection for ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denied entitlement to service connection for cardiomyopathy with resultant congestive heart failure.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

2.  Evidence received since the September 2010 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for cardiomyopathy with resultant congestive heart failure.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision, which denied entitlement to service connection for cardiomyopathy with resultant congestive heart failure, is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  Evidence received since the September 2010 rating decision in connection with the Veteran's claim of entitlement to service connection for cardiomyopathy with resultant congestive heart failure is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested.  However, an additional examination is warranted, as discussed below. 


Analysis

New and Material Evidence

In an August 2012 rating decision, the RO decided that new and material evidence did not exist sufficient to reopen the Veteran's claim for entitlement to service connection for cardiomyopathy with resultant congestive heart failure, claimed as secondary to service connected hypertensive vascular disease.  Subsequently, in a December 2013 statement of the case, the RO denied entitlement to service connection on the merits.  Although the December 2013 statement of the case did not explicitly address the issue of new and material evidence, the Board interprets the RO's decision to decide the case on the merits as an implicit finding that new and material evidence exists sufficient to reopen the Veteran's claim.  

Although the RO reopened the Veteran's claim, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The last final decision denying entitlement to service connection for cardiomyopathy with resultant congestive heart failure occurred in September 2010.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the last final decision, the Veteran underwent a VA examination of his heart in April 2013.  The examiner suggested it is possible the Veteran's cardiomyopathy was aggravated by his service connected hypertensive vascular disease.  This newly received evidence is not cumulative of the record at the time of the September 2010 denial, and it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Consequently, the claim of entitlement to service connection for cardiomyopathy with resultant congestive heart failure is reopened.  However, for reasons discussed below, additional development is necessary prior to a decision on the merits of the claim.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cardiomyopathy with resultant congestive heart failure is reopened.

REMAND

The Veteran was provided with two VA examinations in connection with his claim of entitlement to service connection for cardiomyopathy with resultant congestive heart failure.  However, due to inconsistencies between the findings of both examinations, and other evidence of record, another examination is necessary.

The August 2010 VA examiner indicated the Veteran's longstanding service-connected hypertension was controlled, and thus, did not contribute to his cardiomyopathy resulting in congestive heart failure.  However, a review of the medical records reveals the Veteran's hypertension was not controlled in the several years preceding the August 2010 VA examination, or the initial diagnosis of cardiomyopathy in 2007.  For example, in May 2007, the Veteran's blood pressure was 140/90; it was 140/90 in May 2007, 152/83 in January 2007, 140/90 in November 2008, and 140/98 in January 2009.  See VA treatment reports.  During this period, his physician specifically commented on his "uncontrolled HTN."  See August 2008 VA treatment report.  

The April 2003 VA examiner opined the Veteran's cardiomyopathy and heart failure was not aggravated by his service-connected hypertension because, after the initial diagnosis of heart failure, there was no worsening or flare-up of symptoms.  However, the record reveals the Veteran presented to the emergency room and was hospitalized in April 2010 for "acute congestive heart failure exacerbation."   Also, the Veteran's physician submitted several statements indicating that by 2010, the Veteran's congestive heart failure rendered him totally disabled.  See March 2010 and December 2010 Dr. D. Statements.  

The Board recognizes the positive nexus opinion submitted by the Veteran's private physician, indicating his service-connected hypertension "certainly contributed" to his current state of congestive heart failure.  See January 2010 Dr. D. Statement.  However, the Veteran is advised that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Because the baseline level of severity of his congestive heart failure has not been ascertained, the private nexus opinion of record is not sufficient to establish aggravation of a non-service-connected disease or injury by a service-connected disease or injury.  On remand, the Veteran is free to submit additional evidence regarding the baseline and current level of severity of his congestive heart failure.  

Finally, regarding the claim of entitlement to service connection for ischemic heart disease-In September 2012, the Veteran filed a notice of disagreement to the August 2012 rating decision.  The August 2012 rating decision contained several issues, and the Veteran did not specifically state he disagreed with the decision regarding ischemic heart disease.  In the December 2013 statement of the case, the RO sought clarification from the Veteran regarding whether he specifically disagreed with the denial of entitlement to service connection for ischemic heart disease.  The Veteran provided a timely response to the request for clarification in accordance with 38 C.F.R. § 19.27(c).  See December 2013 Veteran Supplemental Claim.  

Pursuant to 38 C.F.R. § 19.27(d), following clarification of a Veteran's intent to file a notice of disagreement, the RO must prepare a statement of the case unless the claim is granted, or the Veteran withdrawals the notice of disagreement, neither of which has occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current etiology of his cardiomyopathy with resultant congestive heart failure.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should answer the following:

(a)  Is it at least as likely as not (50 percent probability or greater) the Veteran's cardiomyopathy with resultant congestive heart failure was aggravated beyond its natural progression by his service-connected hypertensive vascular disease?  If the answer is yes, the examiner must determine both the current level of severity, and the baseline level of severity prior to the aggravation, in accordance with the Schedule for Rating Disabilities (38 C.F.R. part 4).  The extent of aggravation must then be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Issue a statement of the case with respect to the issue of entitlement to service connection for ischemic heart disease.  All appropriate appellate procedures should then be followed.  The appellant should be advised that he must complete his appeal of any issues by filing a timely substantive appeal following the issuance of a statement of the case.  If a timely substantive appeal is not filed, the matter should be closed by the RO.  If an appeal is perfected by the submission of a timely substantive appeal, the claim should be returned to the Board for further appellate review.  

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


